internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-141547-02 date ty legend taxpayer real_property dollar_figurex dollar_figurey dollar_figurez year year dear m this letter responds to a request for a private_letter_ruling filed on behalf of taxpayer concerning the application of sec_453 of the internal_revenue_code to the following set of facts taxpayer is a cash_basis limited_liability corporation in year taxpayer sold real_property in exchange for dollar_figurey in cash to be made in three annual installment payments in year taxpayer received dollar_figurex in cash all parties involved in the sales transaction understood the transaction to be an installment_sale when taxpayer’s federal_income_tax return was prepared it was understood between taxpayer and taxpayer’s accountant that the sale of real_property would be reported using the installment_method however taxpayer’s year tax_return filed in april year erroneously reported the entire gain of dollar_figurez from the sale of the real_property and effectively elected taxpayer out of using the installment_method to report the gain from the sale of real_property the mistake in reporting the gain was discovered in june year when taxpayer’s accountant prepared taxpayer’s form 1040es for year taxpayer’s accountant promptly submitted a private_letter_ruling request on behalf of taxpayer in june year requesting permission to revoke the election out of the installment_method sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 provides that sec_453 will not apply to any disposition if the taxpayer elects to not have sec_453 apply to such disposition sec_453 provides that an election made with respect to any disposition may be revoked only with the consent of the secretary sec_15a_453-1 of the income_tax regulations provides that generally an election out of sec_453 is irrevocable an election may be revoked only with the consent of the internal_revenue_service a revocation is retroactive a revocation will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed a taxpayer will not be permitted to revoke its election out of the installment_method merely because the taxpayer has the benefit of hindsight which allows the taxpayer to see that a revocation of an election would be beneficial hindsight includes those situations where the taxpayer's change_of mind is prompted by changed circumstances subsequent events or occurrences beyond the taxpayer’s control in the present case the facts indicate that taxpayer's intent was to use the installment_method to pay tax on the sale of real_property based on all of the facts presented by taxpayer its request to revoke its election out of the installment_method does not appear to be based on hindsight it was through an inadvertent error by the accountant that taxpayer reported the full gain from the sale on its return for year taxpayer then acted diligently in requesting a revocation by filing its request shortly after the error was discovered finally the requested revocation will not prejudice the interest of the government since the revocation is not motivated by tax_avoidance for the foregoing reasons we grant taxpayer the permission to revoke its election out of using the installment_method with respect to the gain from the sale of real_property reported on its year federal_income_tax return to revoke this election taxpayer must file an amended federal_income_tax return for the taxable_year of the sale and must attach a copy of this letter to the amended_return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter sincerely j charles strickland senior technician reviewer branch office_of_chief_counsel income_tax and accounting cc
